ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeals of --                                )
                                             )
United States Technologies, Inc.             )      ASBCA Nos. 59862, 60008
                                             )
Under Contract No. SPRHA5-12-C-0005          )

APPEARANCE FOR THE APPELLANT:                       Brian S. Gocial, Esq.
                                                     Blank Rome LLP
                                                     Washington, DC

APPEARANCES FOR THE GOVERNMENT:                     Daniel K. Poling, Esq.
                                                     DLA Chief Trial Attorney
                                                    Edward R. Murray, Esq.
                                                    Michael O'Farrell, Esq.
                                                       Trial Attorneys
                                                     DLA Aviation
                                                     Richmond, VA

                                ORDER OF DISMISSAL

      The dispute has been settled. The appeals are dismissed with prejudice.




                                                 £~/l;k
      Dated: 3 February 2016


                                                 MARK N. STEMP ER
                                                 Administrative Judge
                                                 Acting Chairman
                                                 Armed Services Board
                                                 of Contract Appeals

       I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals in ASBCA Nos. 59862, 60008, Appeals of United
States Technologies, Inc., rendered in conformance with the Board's Charter.

      Dated:



                                                 JEFFREY D. GARDIN
                                                 Recorder, Armed Services
                                                 Board of Contract Appeals